Citation Nr: 1525082	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  09-06 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for left ear hearing loss; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bilateral tinnitus; and if so, whether service connection is warranted.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an effective date prior to January 12, 2006, for the grant of service connection for lumbar spine spondylolysis with degenerative disc disease and radiating pain to the right buttock/hip (hereinafter referred to as a lumbar spine disorder).

6.  Whether clear and unmistakable error (CUE) was made in an April 21, 1971, rating decision that denied entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 through February 1970.  His military occupational specialty (MOS) was artilleryman.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2007, the Veteran filed a claim of entitlement to TDIU.  A September 2009 rating decision denied this claim.  The Veteran submitted a notice of disagreement (NOD) with this determination in June 2008, and timely perfected his appeal in March 2009.  This claim came before the Board in both February 2012 and December 2012.  On both occasions, it was determined that the Veteran's claim of entitlement to TDIU was inextricably intertwined with other pending claims.  This claim is now before the Board for adjudication.

The RO most recently addressed the Veteran's claim of entitlement to an effective date prior to January 12, 2006, for the grant of service connection for a lumbar spine disorder in a June 2012 rating decision.  The RO denied the claim, in part finding that CUE did not exist in a prior April 1971 rating decision.  The Veteran submitted an NOD with this determination in July 2012, and timely perfected his appeal in October 2012.  This claim was also remanded by the Board in December 2012 for further development.

In October 2012, the Veteran filed informal claims of entitlement to service connection for hearing loss and tinnitus.  Several days later, the Veteran's representative clarified that these claims were actually petitions to reopen both claims.  In January 2013, a deferred rating decision noted that the original May 2007 rating decision denied left ear hearing loss and tinnitus, but did not address right ear hearing loss.  As such, left ear hearing loss and tinnitus required new and material evidence to be reopened, but the claim for right ear hearing loss should be adjudicated on the merits.  In February 2013, the RO issued the Veteran a notification letter and rating decision, which reopened his claims for left ear hearing loss and tinnitus, and denied them, along with right ear hearing loss, on the merits.  The Veteran submitted an NOD with this determination in September 2013, and timely perfected his appeal in April 2014.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO was properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As discussed fully under the analysis section, new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for left ear hearing loss and tinnitus.

In September 2014, the Veteran testified before the undersigned via video conference.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

The Board notes that although the undersigned and the Veteran discussed allegations of CUE in a January 1976 RO adjudication at the September 2014 hearing, it is clear from review of the claims file that the agency of original jurisdiction (AOJ) has not yet addressed such allegations in the first instance.  Indeed, all AOJ adjudications of record that do address allegations of CUE focus solely the AOJ's original April 1971 denial of service connection for a lumbar spine disorder.  As such, the matter of whether CUE exists in the AOJ's January 1976 adjudicatory letter is referred to the AOJ for appropriate action.  Because the outcome of the Veteran's effective date claim currently on appeal will in no way affect the outcome of this referred CUE claim, the Board will proceed with a decision on the merits herein. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2007 rating decision denied the Veteran's claims of entitlement to service connection for left ear hearing loss and tinnitus; the Veteran submitted an NOD with this determination in June 2007, and a statement of the case (SOC) was issued in July 2008; the Veteran failed to perfect his appeal and the May 2007 rating decision became final.

2.  The additional evidence associated with the Veteran's VA claims file since the May 2007 rating decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for left ear hearing loss and tinnitus.

3.  The Veteran currently suffers from bilateral hearing loss that is the result of a disease or injury in active duty service.

4.  The Veteran currently suffers from bilateral tinnitus that is the result of a disease or injury in active duty service.

5.  The April 1971 rating decision determined that the Veteran's diagnosed spondylolysis was a congenital condition and that the service records did not show that this disability was aggravated beyond the natural progress of the disease.

6.  In September 1975, the Veteran filed a new claim of entitlement to service connection for spondylolysis (unstable back); an October 1975 notice letter informed the Veteran of why his prior claim was denied, and a January 1976 adjudicatory letter denied the claim again.  The Veteran did not appeal.

7.  Subsequent to the RO's final January 1976 decision, the earliest written communication requesting a determination of entitlement or evidencing a belief in entitlement to service connection for any back disability was received by VA in January 2006.

8.  Prior to receipt of the claim on January 12, 2006, there were no pending requests for service connection for any back disability that remained unadjudicated.

9.  The Veteran has not adequately set forth allegations of CUE in the April 1971 RO decision, the legal or factual basis for such allegations of error, and why the result would have been manifestly different but for the errors.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision, which denied the Veteran's claims of entitlement to service connection for left ear hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for left ear hearing loss and tinnitus.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).

3.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).

4.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).

5.  The April 1971 rating decision is final as to the claim of entitlement to service connection for any back condition.  38 U.S.C. § 4004(b) (1971), 38 C.F.R. §§ 19.104 (1971); currently 38 U.S.C.A. § 7104 (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

6.  No claim for a back disability remained pending after the January 1976 rating decision became final.  38 U.S.C. § 310 (1971); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.157(b)(1), 3.160(c), 3.303 (1971, 2014).

7.  The criteria for revision or reversal of the April 1971 RO rating decision on the basis of CUE have not been met. 38 C.F.R. § 3.105 (2014).

8.  The criteria for an effective date earlier than January 12, 2006, for the grant of entitlement to service connection for a lumbar spine disorder, have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.155(a), 3.400 (2014).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Before addressing the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations, as set forth under the Veterans Claims Assistance Act of 2000 (VCAA), have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

New and Material Evidence

The Veteran's claims of entitlement to service connection for left ear hearing loss and tinnitus have been reopened, as discussed below.  As such, the Board finds that any error related to VA's duties to notify and assist the Veteran is moot.  38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Bilateral Hearing Loss and Tinnitus

This decision constitutes a complete grant of the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  He cannot be prejudiced by any possible defect in VA's VCAA obligations.  Therefore, the Board finds that a discussion of the VA's duties to notify and assist is unnecessary.  

Earlier Effective Date

Although the VCAA is generally applicable to all claims filed on or after the date of its enactment, it is not applicable to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  A claim of CUE it is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE claims.  38 C.F.R. § 20.1411(c), (d) (2014).

With regard to the earlier effective date claim on appeal, the Board finds VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The award of service connection for a lumbar spine disorder represented a substantiation of the Veteran's original claim, and thus the filing of an NOD with the effective date of service connection did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

In any case, the Veteran was provided a letter in March 2012 with notice of the evidence needed to substantiate his claim.  This letter included information on how disability ratings and effective dates are determined.  Moreover, neither the Veteran nor his representative has argued that the Veteran has been provided inadequate notice, and the Board finds that any such inadequate notice is harmless in this case as the Veteran and his representative, as reflected in the testimony provided in the September 2014 hearing before the Board, have demonstrated actual knowledge of the criteria both to establish an earlier effective date and to demonstrate that a claim has not yet been adjudicated by VA and is still pending.

The Veteran's service treatment records, VA medical treatment records, VA examinations, and identified private medical records have been obtained to the extent available.  There is no indication in the record that any additional evidence relevant to the issue on appeal is available but not part of the claims file.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the undersigned noted the elements of the claims that were lacking to substantiate the earlier effective date and CUE claims.  The Veteran was assisted at the hearing by his service representative.  The representative asked questions as necessary and presented the reasoning behind the benefit sought on appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his representative, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims seeking an earlier effective date for the grant for service connection for a lumbar spine disorder, to include due to alleged CUE with a prior rating decision.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).






	(CONTINUED ON NEXT PAGE)
II.  Bilateral Hearing Loss and Tinnitus

A.  New and Material Evidence

The Veteran asserts that he has submitted new evidence sufficient to reopen his previously denied claims of entitlement to service connection for left ear hearing loss and tinnitus.  The Board concurs.

Governing Law and Regulations

In general, RO decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2014).  Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 'does not require new and material evidence as to each previously unproven element of a claim.'  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would 'force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.'

Analysis

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for left ear hearing loss and tinnitus.

Historically, the Board notes that the Veteran filed his original claims of entitlement to service connection for left ear hearing loss and tinnitus in January 2006.  A May 2007 rating decision denied these claims.  The Veteran submitted an NOD with these determinations in June 2007, and an SOC was issued in July 2008.  The Veteran failed to submit a VA Form 9 [Substantive Appeal].  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 3.102, 20.200, 20.202, 20.302, 20.303 (2014).  In October 2012, the Veteran petitioned VA to reopen his previously denied claims.  

The May 2007 rating decision initially denied the Veteran's claims of entitlement to service connection for left ear hearing loss and tinnitus noting that the Veteran's service treatment records were negative for any complaints of, or treatment for, left ear hearing loss or tinnitus.  Further, the January 2007 VA audiological examiner determined that due to the fact that normal hearing was found at discharge, the Veteran's hearing loss was not caused by military noise exposure.  As such, the claims were denied.

Objective evidence has been added to the record since the issuance of the May 2007 denial, including: VA treatment records; a February 2013 VA audiological examination report; lay statements from the Veteran; private treatment records; and the Veteran's hearing testimony before the Board, dated in September 2014.

This newly associated evidence provides additional medical opinions as to the cause of the Veteran's current complaints.  This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claims since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claims of entitlement to service connection for left ear hearing loss and tinnitus are reopened, and must be considered in light of all the evidence, both old and new.

B.  Bilateral Hearing Loss and Tinnitus, on the Merits

The Veteran contends that he currently suffers from bilateral hearing loss and bilateral tinnitus as a result of his time in active duty service.  Specifically, the Veteran alleges that his duties as an artilleryman exposed him to acoustic trauma.  The Board concurs.




Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2014).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2014).  Furthermore, sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2014).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane)".  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  59 Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).





Analysis

With respect to Shedden element (1), current diagnosis, the Board notes that during his February 2013 VA audiological examination, the Veteran's measured puretone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
60
65
LEFT
25
25
30
55
40

Thus, the Veteran has a current diagnosis of bilateral hearing loss, for VA purposes.  Furthermore, the Veteran was diagnosed with tinnitus by Dr. R. G., his audiologist, in April 2014.  Shedden element (1) has been satisfied.  See 38 C.F.R. § 3.385 (2014); see also Shedden, supra.

Review of the Veteran's service records reveals that his MOS was listed as artilleryman.  See DD Form 214.  Though there are no complaints of bilateral hearing loss or tinnitus during the Veteran's time in service, his MOS is consistent with his complaints of acoustic trauma in service.  Furthermore, the Board finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noises during service and that he suffered from decreased hearing acuity and tinnitus since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra.  Therefore, the Board concedes that the Veteran was exposed to loud noise during service.  Thus, Shedden element (2), in-service disease or injury, has been satisfied.  See Shedden, supra.

With respect to crucial Shedden element (3), nexus, the medical evidence of record consists of medical opinions both for and against the Veteran's claims.

In January 2007, the Veteran participated in a VA audiological examination.  At that time, the Veteran reported that during his time in service, he was exposed to 155 Howitzers and other gunfire, without hearing protection.  After he was discharged from service, the Veteran stated that he has worked in carpentry without hearing protection.  Recreational noise exposure was noted as use of power tools without hearing protection.  The Veteran was diagnosed with moderate to moderately severe sensorineural hearing loss from 3000 to 4000 Hertz in the right ear and moderate to mild sensorineural hearing loss from 3000 to 6000 Hertz in the left ear.  Speech recognition scores were excellent for both ears and tympanometry indicated normal middle-ear mobility and pressure in both ears.  See VA Audiological Examination Report, January 16, 2007.

The January 2007 VA examiner opined that the Veteran's rare ringing in the left ear was consistent with normal ear function and should not be considered tinnitus for VA rating purposes.  The Veteran specifically denied experiencing tinnitus in the right ear.  The VA examiner concluded that the Veteran's current hearing loss was not caused by military noise exposure, since both his enlistment and separation audiograms documented normal hearing, bilaterally.  Id.

The Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  It appears that the January 2007 VA audiologist provided a conclusory statement without providing any support therefore.  Furthermore, the holding in Hensley v. Brown, 5 Vet. App. 155, 158 (1993), clearly established that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Accordingly, the January 2007 VA examiner's opinion lacks significant probative weight.

The Veteran was afforded a second VA examination in February 2013.  After echoing the January 2007 diagnosis of bilateral sensorineural hearing loss, the VA examiner noted that based on the Veteran's report and documents in his claims file, the Veteran was exposed to hazardous noise levels while in service.  However, the examiner noted that electronic hearing testing conducted at enlistment and at discharge showed the Veteran did not have hearing loss or hearing injury while in service, as there was no significant threshold shift beyond normal variability while in service.  Accordingly, the VA examiner concluded that based on this electronic testing, the Veteran's hearing loss was less likely as not caused by or a result of noise exposure during military service.  The VA examiner failed to address the Veteran's complaints of bilateral tinnitus.  See VA Audiological Examination Report, February 25, 2013.

In support of his claims, the Veteran submitted two private audiology opinions.  The first opinion, dated in September 2013, of K.J.T., Au.D. noted that the Veteran reported having difficulty hearing in both ears, though the left ear was worse.  He indicated that he began to notice trouble with his hearing while in the Army.  As noted above, the Veteran reported exposure to significant gunfire during his time in service.  The Veteran noted that he periodically wore hearing protection, and was not in combat.  He also reported occasional tinnitus in his left ear, which did not bother him significantly.  After service, the Veteran reported working as a mechanic and in carpentry.  He did not wear hearing protection.  There was no indication of a family history of hearing loss, ear infections, or ear surgeries.  Audiological testing revealed mild sloping to severe sensorineural hearing loss in both ears.  Based on the Veteran's report, the audiologist's clinical notes, and assessment, it was her opinion that the Veteran's hearing loss was due to the combination of noise exposure he was subjected to while in the military as well as his occupation.  As such, it was considered to be at least as likely as not that the noise exposure he incurred in service contributed to his hearing loss.  See Private Medical Opinion, K.J.T., Au.D. September 13, 2013.

The second opinion, dated in April 2014, of R.G., Au.D. noted the Veteran had a history of significant military noise exposure.  Since his discharge from the military, the Veteran reported being exposed to occupational noise on a regular basis, but he reported that his hearing loss and tinnitus began during and shortly after his military service.  The Veteran was again diagnosed with mild to severe sensorineural hearing loss bilaterally.  Mr. R.G. noted that these results were highly suggestive of noise damage, particularly when combined with the presence of bilateral tinnitus.  After reviewing the Veteran's medical and occupational history, as well as his service treatment records, it was Mr. R.G.'s opinion that the Veteran's hearing loss and tinnitus were more likely than not the result of his military service.  See Private Medical Opinion, R.G., Au. D., April 17, 2014.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In the present case, the Board concludes that the evidence is at least in equipoise and entitlement to service connection for bilateral hearing loss and tinnitus must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Further, the Board notes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the Board finds the Veteran's claims regarding his having problems with tinnitus and bilateral hearing loss since shortly before his separation from active duty competent and credible evidence of continuity of symptomatology because the presence of these disorders is not a determination "medical in nature" and they are therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.

Therefore, with granting the Veteran the benefit of any reasonable doubt in this matter, the Board concludes that service connection for tinnitus and bilateral hearing loss are warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury, and medical evidence of a nexus between the in-service injury and the current disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014); Shedden, supra.

III.  Earlier Effective Date

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b) (2014).  When a grant of service connection stems from a reopened claim based on submitted new and material evidence, the effective date will be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existent at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Only the law as it existed at the time of the rating decision may be considered.  38 C.F.R. § 20.1403(b).

The Veteran was awarded service connection for spondylolysis with spondylolisthesis and disk disease of the lumbar spine in a May 2007 rating decision with an effective date of May 26, 2006.  The rating decision reopened his previously denied claim and awarded service connection based on new and material evidence.  Shortly thereafter, an August 2007 rating decision found CUE in the May 2007 rating decision, for assigning May 26, 2006, as the effective date for this claim.  It was determined that the correct effective date was January 12, 2006.

The Veteran seeks entitlement to an effective date in April 1971, the date he originally filed his claim.  The claim was denied in an April 1971 rating decision, finding that spondylolysis was a congenital condition that was not aggravated beyond the natural progression of the disease during military service.  The Veteran did not appeal.  The claims file does not include any communications from the Veteran until September 1975, at which time, the Veteran attempted to obtain service connection for his lumbar spine disability.  In an October 1975 letter, VA informed the Veteran that he was previously denied because congenital spondylosis was not classified as a disease or injury under VA's laws and regulations.  The RO subsequently denied the Veteran's claim in January 1976.  The Veteran did not appeal.  The Veteran next contacted VA in an attempt to obtain service connection for this disability in January 2006.  Because the Veteran did not appeal either the April 1971 or January 1976 rating decision and because new and material evidence was not received within the period in which to appeal, both determinations are final.  38 U.S.C.A. § 7105(b)(c) (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.201, 20.302(a) (2014).  For the purposes of this claim however, the Veteran focuses his argument upon obtaining an effective date in April 1971.

The Veteran seeks an earlier effective date back to his 1971 claim indicating that his service-treatment records confirmed his in-service lumbar spine complaints.  As such, the RO should have afforded him a VA examination at the time of his 1971 claim, in part to address whether the Veteran's disability was aggravated during service.  Such was not accomplished until his subsequent 2006 claim, which resulted in the grant of his claim.  For that reason he believes the April 1971 prior rating decision was based on CUE.

The Board has considered his argument, but finds it lacks legal merit.  There are only two exceptions to the rule of finality of VA decisions; challenges based on CUE in a prior, final decision; and claims based on new and material evidence.  38 U.S.C.A. §§ 5108, 5109A, 7111 (West 2014), Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

Although the Veteran claims the evidence at the time of his 1971 claim should have triggered VA's duty to provide the Veteran with a VA examination, the contention does not amount to an allegation of CUE.  CUE is a very specific and rare kind of error and if the claimant-appellant wishes to reasonably raise CUE there must be "some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40 (1993).  Thus, as a threshold matter, the Veteran must plead CUE with sufficient particularity.  Id.

Claiming a breach of VA's duty to assist in and of itself cannot form the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Even if a VA examination were afforded to the Veteran at the time of the 1971 claim, there is no telling what findings or opinions would have been rendered or if the examination would have changed the RO's decision.  Thus, the Veteran's arguments simply do not amount to alleging CUE as to disturb the finality of any past unappealed rating decision even with a sympathetic reading of the record. 

To the extent the Veteran asserts that he was not afforded notice of his appeal rights following the original denial of his service-connection claim in April 1971 [see the September 2014 hearing transcript, at 14-15], the Board notes that the letter accompanying this denial, dated April 29, 1971, specifically indicates that VA Form 21-4107, which outlines appeal rights, was enclosed and supplied to the Veteran.  Although a copy of the actual form is not of record, it is presumed that VA attached and mailed the form to the Veteran as indicated.  Indeed, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The Veteran has not shown by clear evidence to the contrary that this presumption should be rebutted.
In short, the effective date awarded by the RO is January 12, 2006, the date of the Veteran's claim to reopen.  The Veteran was notified of the April 1971 and January 1976 prior denials, and he did not appeal.  No new and material evidence was submitted during the appellate time frame or at any time prior to January 12, 2006.  Again, the Veteran claims the effective date should go back to his original 1971 claim because the RO did not satisfy the duty to assist by affording him a VA examination.  The Board concludes, however, that the claimed breach of VA's duty to assist does not amount to an allegation of CUE.  There simply is no applicable provision that would provide for an effective date earlier than January 12, 2006.
As stated above, the effective date is limited to the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  In light of the circumstances presented here, the Board concludes the appropriate effective date is January 12, 2006, the date of claim.


ORDER

The application to reopen the claim of entitlement to service connection for left ear hearing loss is granted.

The application to reopen the claim of entitlement to service connection for bilateral tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.

An effective date earlier than January 12, 2006, for the grant of service connection for lumbar spine spondylolysis with degenerative disc disease and radiating pain to the right buttock/hip, is not warranted and, therefore, the appeal is denied.

The April 1971 rating decision that denied service connection for spondylolysis is not clearly and unmistakably erroneous, and the appeal is dismissed.

REMAND

In this decision, the Board has determined that the Veteran is entitled to service connection for both bilateral hearing loss and bilateral tinnitus.  Notably however, consideration of the TDIU issue must be deferred since the assignment of disability ratings for these conditions must be performed by the AOJ.  Thereafter, the AOJ should readjudicate the issue of TDIU.

Accordingly, the case is REMANDED for the following action:

The AOJ should assign the appropriate disability ratings for bilateral hearing loss and bilateral tinnitus.  Thereafter, the AOJ should readjudicate the issue of entitlement to TDIU.  If this benefit remains denied, the AOJ just furnish the Veteran and his representative with an appropriate SSOC and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VINCENT C. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


